

117 HR 3272 IH: Biodiesel, Renewable Diesel, and Alternative Fuels Extension Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3272IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Costa (for himself and Mr. Valadao) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend biodiesel and renewable diesel incentives, and for other purposes.1.Short titleThis Act may be cited as the Biodiesel, Renewable Diesel, and Alternative Fuels Extension Act of 2021.2.Extension of biodiesel and renewable diesel incentives(a)Income tax credit(1)ExtensionSubsection (g) of section 40A of the Internal Revenue Code of 1986 is amended by striking December 31, 2022 and inserting December 31, 2025.(2)PhasedownSubsection (b) of section 40A of such Code is amended by adding at the end the following:(5)PhasedownIn the case of taxable years beginning after 2022, paragraphs (1)(A) and (2)(A) shall each be applied by substituting for $1.00 the following:(A)$0.75 for taxable years beginning in 2023, and(B)$0.50 for taxable years beginning after 2023..(b)Excise tax incentives(1)CreditParagraph (6) of section 6426(c) of such Code is amended by striking December 31, 2022 and inserting December 31, 2025.(2)PaymentsSubparagraph (B) of section 6427(e)(6) of such Code is amended by striking December 31, 2022 and inserting December 31, 2025.(3)PhasedownParagraph (2) of section 6426(c) of such Code is amended by inserting before the period at the end the following: ($0.75 for fuel sold or used in 2023 and $0.50 for fuel sold or used after 2023).(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2021.3.Extension of excise tax credits relating to alternative fuels(a)Extension of alternative fuels excise tax credits(1)In generalParagraph (5) of section 6426(d) and paragraph (3) of section 6426(e) of the Internal Revenue Code of 1986 are each amended by striking December 31, 2021 and inserting December 31, 2025.(2)Outlay payments for alternative fuelsSubparagraph (C) of section 6427(e)(6) of such Code is amended by striking December 31, 2021 and inserting December 31, 2025.(3)Phasedown(A)Alternative fuel creditParagraph (1) of section 6426(d) of such Code is amended by inserting (37.5 cents for fuel sold or used in 2023 and 25 cents for fuel sold or used after 2023) after 50 cents.(B)Alternative fuel mixture creditParagraph (1) of section 6426(e) of such Code is amended by inserting (37.5 cents for fuel sold or used in 2023 and 25 cents for fuel sold or used after 2023) after 50 cents.(b)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2021.